Order of the Surrogate’s Court of Kings county, denying petitioner’s application for the approval of an agreement entered into between Anne M. Teitelbaum and one Isabelle Jefferies, whereby the objections interposed by Isabelle Jefferies to the probate of the last will and codicils of Ella C. Jefferies, deceased, were to be withdrawn and the will and codicils admitted to probate, affirmed, with ten dollars costs and disbursements, payable by appellant personally. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur. [155 Misc. 464.]